DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 26 August 2022 containing Response to Restriction Requirement.
Claims 1-18 have been elected without traverse.  Claims 19-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-6, 8-9, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattupalli (US 2014/0045679).
Regarding claims 1-2, 4, 6, 8, and 11-12, Gattupalli teaches a process for treating slurry hydrocracking effluent in order to recover catalyst [0005].  Gattupalli teaches mixing the slurry with aqueous acid streams and neutralization agent such as NaOH (base) [0011].  Gattupalli then separates the solid catalyst particles in separation steps so that the catalyst may be recovered to hydrocracking [0010-0014], [0002].  
Regarding claim 9, Gattupalli teaches using H2SO4, HCl, HNO3, and NaOH as chemicals to separate catalyst from the slurry effluent [0011-0012].
Regarding claims 5 and 13, Gattupalli teaches heating heavy oil feedstock prior to hydrocracking [0002].
Regarding claim 14, Gattupalli teaches recovery of light ends from the hydrocracking reactor [0002].
Regarding claims 15 and 17, Gattupalli teaches separating the catalyst from the acid, base, water, and hydrocarbon solvent streams [0010-0014], see figures.
Regarding claim 18, Gattupalli teaches recycling the recovered catalyst [0014].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gattupalli (US 2014/0045679) as applied to claim 2 above, and further in view of Weber (US 7,244,364).
Regarding claim 3, Gattupalli teaches the limitations of claim 2, as discussed above.
Gattupalli does not explicitly disclose emulsion comprising water used to separate the catalyst from the slurry effluent.
However, Weber teaches a similar process for separating slurry catalyst from hydrocarbon streams (column 4, lines 10-21).  Weber teaches feeding slurry with crude oil desalter feed, and using desalting steps so the hydrocarbon content exits with dehydrated hydrocarbons  and catalyst exits with the water phase (column 4, lines 10-21).  Weber teaches that in the desalting steps, deliberate emulsification is performed, followed by dehydration to separate the emulsion (column 3, line 62-column 4, line 10).  In this regard, Examiner considers emulsion to be present in the separation steps.  
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined desalter feed/emulsion containing water with the slurry effluent of the previous combination as described by Weber, for the benefit of further aiding the separation of catalyst from slurry effluent.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gattupalli (US 2014/0045679) as applied to claims 6 and 8 above, and further in view of Murota (US 2017/0292079).
Regarding claims 7 and 9, the previous combination teaches the limitations of claims 6 and 8, as discussed above. 
Gattupalli does not explicitly disclose pressure letdown or bubble/ebullated bed reactor.
However, Murota teaches a similar process for slurry hydrocracking [0001], [0008].  Murota teaches that any well known slurry reactor may be used, such as a bubble tower [0029].  Murota teaches depressurization of the hydrocracked effluent so that desired products may be recovered [0085].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known bubble reactor and depressurization steps disclosed by Murota, since Murota teaches such elements are conventional in the art of slurry hydrocracking and may be used for the same purpose of hydrocracking heavy hydrocarbons to recover desired products.  It is not seen where such a modification would result in any new or unexpected results.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gattupalli (US 2014/0045679) as applied to claim 15 above, and further in view of Chen (US 2006/0054534) and Baldassari (US 2014/0275677).
Regarding claim 3, Gattupalli teaches the limitations of claim 15, as discussed above.
Gattupalli does not explicitly disclose a three phase separator.
However, Chen teaches that three phase separators are known in the art for separating slurry hydrocracked effluents [0026].  Further, Baldassari teaches using hot vapor products of hydrocracking to generate steam [0028].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used any conventional equipment, such as the Chen three phase separator, for the benefit of obtaining the desired separation of products from the slurry hydrocracked effluent of Gattupalli.  It would have also been obvious to the person having ordinary skill in the art to have used the Baldassari steps of using the hot effluent to generate steam, for the benefit of cooling the effluent and utilizing the heat generated to save operation costs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weber (US 2009/0120836) -teaches using emulsion to separate catalyst from a slurry effluent (abstract).
Yang (US 2012/0000821) – teaches using aqueous sulfuric acid, HCL, phosphoric acid, and water wash to separate catalysts [0051-54].
Reynolds (US 2008/0135450) – teaches separating catalysts using solvent wash steps and filtration [0016-0020].
Singhal (US 4,434,043) -teaches using aqueous acid compositions to extract catalyst from effluents (abstract).
Herman (US 2,228,527) – teaches recovery of oil from spent catalyst (page 1, column 1, lines 1-6).
DeCosta (US 2009/0159505) – teaches recovery of catalyst by washing with solvent and de oiling steps [0091-95].
Shah (US 2009/0163347) – teaches de oiling and solvent wash to recovery hydrocracking catalysts [0040-48].
Khadzhiev (US 2007/0045156) – teaches emulsion catalyst systems [0028] and wash with aqueous ammonium chloride [0087], [0089].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771